Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 1 of 21 PageID #: 3033




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------X
  MICHAEL MCDERMOTT and DOUGLAS FINNEGAN,
  Individually, and on behalf of all others similarly situated,

                                         Plaintiff,
                                                                      REPORT AND
                 -against-                                            RECOMMENDATION
                                                                      14-CV-6657-WFK-SJB

  THE FEDERAL SAVINGS BANK, JOHN T. CALK,
  and STEVE CALK,

                                          Defendants.
  ----------------------------------------------------------------X
  BULSARA, United States Magistrate Judge:

         Plaintiffs Michael McDermott (“McDermott”) and Douglas Finnegan

  (“Finnegan”) commenced this action individually and on behalf of a putative collective

  and class on November 8, 2019 against Defendants The Federal Savings Bank (“TFSB”),

  John T. Calk (“J. Calk”), and Steve Calk (“S. Calk”) (collectively “Defendants”), alleging

  violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., and the

  New York Labor Law (“NYLL”). Plaintiffs are loan originators, often referred to as loan

  officers, that work for a division of TFSB, DE Capital, pursuant to a Marketing Services

  Agreement (“MSA”) entered between TFSB and Douglas Elliman Real Estate. (Mem. in

  Supp. of Pls.’ Mot. for Rule 23 Class Certification dated Nov. 8, 2019 (“Pls.’ Mem.”), Dkt.

  No. 152, at 3; Marketing Services Agreement dated Mar. 21, 2014 (“MSA”), attached as

  Ex. 1 to Decl. of Justin M. Reilly dated Sept. 18, 2019 (“Reilly Decl.”), Dkt. No. 152).

  Plaintiffs now move for certification a NYLL class consisting of 49 loan officers who

  worked for DE Capital (“MSA Loan Officers” or “Plaintiffs”) pursuant to Rule 23(b)(3) of

  the Federal Rules of Civil Procedure. (Pls.’ Mot. to Certify Class of Loan Originators

  dated Nov. 8, 2019 (“Pls.’ Mot.”), Dkt. No. 152). Twenty-five of the putative class
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 2 of 21 PageID #: 3034




  members have filed consent forms to join this action—in order to assert FLSA claims—

  and thus are already parties in this case. (Pls.’ Mem. at 4). The Honorable William F.

  Kuntz, II referred the instant motion to the undersigned for a report and

  recommendation. For the reasons stated below, it is respectfully recommended that the

  motion for class certification be denied.

                 FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         On November 12, 2014, McDermott, who worked as a loan officer for Defendants,

  commenced this putative collective and class action against his former employer, TFSB

  and individual defendants J. Calk and S. Calk, for the alleged failure to pay minimum

  and overtime wages in willful violation of FLSA and the NYLL. (Compl. dated Nov. 12,

  2014, Dkt. No. 1, ¶¶ 1, 45–47).

         On May 20, 2016, Plaintiffs moved for conditional certification of a nationwide

  FLSA collective before the Honorable Gary R. Brown, (Mot. to Certify FLSA Collective

  Action dated Sept. 21, 2015, Dkt. No. 47); that motion was granted, see McDermott v.

  Fed. Sav. Bank (McDermott I), No. 14-CV-6657, 2016 WL 11531717, at *7 (E.D.N.Y. May

  20, 2016). Judge Brown’s order was subsequently modified by the Honorable Joan M.

  Azrack. See McDermott v. Fed. Sav. Bank (McDermott II), No. 14-CV-6657, 2018 WL

  1865916, at *1 (E.D.N.Y. Apr. 18, 2018). Judge Azrack’s modification limited the FLSA

  collective and distribution of notice to loan originators who worked in New York

  pursuant to the MSA. See id. at *6. On May 23, 2018, Plaintiffs’ counsel provided

  collective action notice to approximately 48 additional plaintiffs, and 14 additional loan

  officers joined the case. See McDermott v. Fed. Sav. Bank (McDermott III), No. 14-CV-

  6657, 2018 WL 6718599, at *2 (E.D.N.Y. Sept. 28, 2018), report and recommendation

  adopted, McDermott v. Fed. Sav. Bank (McDermott IV), 2019 WL 1305992 (Mar. 22,


                                              2
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 3 of 21 PageID #: 3035




  2019). The notice was sent more than three years after the termination of these 14

  plaintiffs’ employment with Defendants (none had continued employment past March

  31, 2015), and consequently the statute of limitations for their FLSA claims had expired.

  McDermott III, 2018 WL 6718599, at *2. Plaintiffs moved to equitably toll the

  limitations period; the motion was denied. Id. at *7; McDermott IV, 2019 WL 1305992,

  at *3. As a result, eight months later, Plaintiffs moved for class certification of Plaintiffs’

  NYLL claims to avail themselves of the six-year statute of limitations under the NYLL.

  (Pls.’ Mot.). The facts in support of the class motion are set forth below.

         TFSB is a federally chartered bank with offices throughout the United States.

  (Am. Compl. dated Dec. 18, 2014, Dkt. No. 13, ¶ 11). On March 21, 2014, TFSB entered

  into the MSA with Douglas Elliman, a real estate broker with multiple locations in New

  York. (See MSA at 1); McDermott II, 2018 WL 1865916, at *2. The MSA was in effect

  from March 2014 through the end of March 2015. (See Dep. of Mordecai Husarsky

  dated July 18, 2019 (“Pls.’ Husarsky Dep.”), attached as Ex. 3 to Reilly Decl., Dkt. No.

  152, at 19:15–:17). The MSA covered Douglas Elliman offices in the counties of New

  York, Queens, Kings, Nassau, Suffolk, and Westchester, New York and gave access to

  TFSB to these offices and its real estate agents there. (Id. at 41:11–42:07). In return,

  TFSB paid Douglas Elliman $25,000 a month in fees and approximately $25,000 a

  month in guaranteed dividends. (Id. at 23:18–:23; MSA § 5.1(a)).

         In 2014, TFSB created a separate division, DE Capital (id. at 15:25–16:08), and

  hired loan officers to work for the division (id. at 16:09–:11). Under the terms of the

  MSA, loan officers of DE Capital had access to the Douglas Elliman offices and agents.

  (Id. at 17:09–19:12). By having access to Douglas Elliman offices, the hope was that

  loan officers and real estate agents would form relationships, and the real estate agents


                                                 3
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 4 of 21 PageID #: 3036




  would refer home buyers to the loan officers for mortgages. (Dep. of Ace Watanasuparp

  dated Jan. 15, 2016 (“Pls.’ Watanasuparp Dep.”), attached as Ex. 2 to Pls.’ Reply in Supp.

  of Mot. (“Pls.’ Reply”), Dkt. No. 153, at 48:25–49:10; Dep. of Irina Pashinsky dated Apr.

  24, 2019 (Pls.’ Pashinsky Dep.”), attached as Ex. 17 to Reilly Decl., Dkt. No. 152, at

  14:13–:16 (“Q: So the purpose of you going to those [Douglas Elliman] offices is to

  essentially sell through those realtors? A: Correct.”)). TFSB’s goal was to have one

  quarter (of the transactions where the realtor represented the buyer) referred to a TFSB

  loan officer. (Dep. of Thomas Drew dated Nov. 20, 2015 (“Pls.’ Drew Dep.”), attached as

  Ex. 3 to Pls.’ Reply, Dkt. No. 153, at 69:02–:07 (“So the primary goal for each real estate

  office, was what they called the capture rate, so our focus was to get each Douglas

  Elliman office to at least 25 percent capture of the buy side transactions, where the

  realtor represented the buyer in the transaction.”); Dep. of Steven Lefkowitz dated Nov.

  20, 2015 (“Pls.’ Lefkowitz Dep.”), attached as Ex. 4 to Pls.’ Reply, Dkt. No. 153, at

  24:03–:08; Pls.’ Watanasuparp Dep. at 49:05–:09 (“Q: [W]as the goal to have these

  loan officers working directly in the Douglas Elliman offices . . . so that they could get

  the loans from the real estate agents’ customers? A: Yes.”)).

         From February 2014 to March 2015, there were 49 loan officers who worked for

  TFSB pursuant to the MSA. (Dep. of Mordechai Husarsky dated July 18, 2019, attached

  as Ex. E to Defs.’ Resp. in Opp. to Pls.’ Mot. (“Defs.’ Resp.”), Dkt. No. 154, at 17:20–

  18:13). Their primary duties were to originate mortgage loans. (Am. Compl. ¶¶ 18–19).

  The loan officers serviced approximately 30 to 40 Douglas Elliman offices in Manhattan,

  Queens, Nassau, and Suffolk Counties. (Dep. of Steven Lefkowitz dated Nov. 20, 2015

  (“Defs.’ Lefkowitz Dep.”), attached as Ex. D to Defs.’ Resp., Dkt. No. 154, at 28:23–:25).

  Loan officers were assigned to Douglas Elliman offices based on geographic location and


                                                4
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 5 of 21 PageID #: 3037




  feedback from Douglas Elliman managers and had varying supervisors depending on

  their assigned office. (Dep. of Thomas Drew dated Nov. 20, 2015 (“Defs.’ Drew Dep.”),

  attached as Ex. A to Defs.’ Resp., Dkt. No. 154, at 30:04–30:13). Ace Watanasuparp

  served as the President of the DE Capital Division. (Dep. of Ace Watanasuparp dated

  Jan 15, 2016 (“Defs.’ Watanasuparp Dep.”), attached as Ex. B to Defs.’ Resp., Dkt. No.

  154, at 12:19–13:04).

         All 49 loan officers were classified as exempt from FLSA and the NYLL as outside

  salespeople regardless of which office they worked at and whether they conducted most

  of their work inside the office or outside the office. (Am. Compl. ¶ 100); see also

  McDermott I, 2016 WL 11531717, at *2 (“[I]t is undisputed that in all relevant respects,

  FSB treated outside loan officers similarly throughout its various regions and offices.”).

  While working for TFSB, loan officers were paid exclusively through commissions. (Pls.’

  Husarsky Dep. at 49:14–:17). They did not receive an additional hourly wage, overtime

  pay, or salary. (Id. at 49:18–50:02). Loan officers only received pay when a loan that

  they worked on closed and was funded. (Id. at 50:03–:06). If the loans they worked on

  did not close and get funded, they received no compensation at all. (Id. at 50:07–:10).

  Defendants contend that loan officers were well compensated through commissions,

  with some earning six-figure annual incomes. (Ronald Riemer W2 Forms dated 2014

  and 2015, attached as Ex. F to Defs.’ Resp., Dkt. No. 154).

         Plaintiffs claim that TFSB wrongfully classified the Loan Officers as exempt from

  the overtime provisions of FLSA and the NYLL under the outside salesperson

  exemptions of FLSA and NYLL. (Pls.’ Mot. at 6). Defendants contend that whether each

  loan officer was properly classified requires individual inquiries into each person’s daily

  schedules because officers had complete autonomy over how they spent their days and


                                               5
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 6 of 21 PageID #: 3038




  kept no records as to time worked. (Defs.’ Resp. at 4–5). For the reasons explained

  below, the motion for class certification should be denied.1

                                          DISCUSSION

         Class certification is governed by Federal Rule of Civil Procedure 23. “Rule 23

  does not set forth a mere pleading standard.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

  338, 350 (2011). Plaintiffs seeking class certification under Rule 23 must satisfy each of

  the conditions of Rule 23(a) and must demonstrate that their action fits within one of

  the three categories of Rule 23(b). In re Initial Pub. Offering Sec. Litig., 471 F.3d 24, 41

  (2d Cir. 2006). “The party seeking ‘class certification must affirmatively

  demonstrate . . . compliance with the Rule,’ and a district court may only certify a class if

  it ‘is satisfied, after a rigorous analysis,’ that the requirements of Rule 23 are met.” In re

  Am. Int’l Grp., Inc. Sec. Litig., 689 F.3d 229, 237–38 (2d Cir. 2012) (quoting Wal-Mart,

  564 U.S. at 350). “Rigorous analysis” means that:

         (1) a district judge may certify a class only after making determinations that
         each of the Rule 23 requirements has been met; (2) such determinations can
         be made only if the judge resolves factual disputes relevant to each Rule 23
         requirement and finds that whatever underlying facts are relevant to a
         particular Rule 23 requirement have been established and is persuaded to
         rule, based on the relevant facts and the applicable legal standard, that the
         requirement is met; (3) the obligation to make such determinations is not
         lessened by overlap between a Rule 23 requirement and a merits issue, even
         a merits issue that is identical with a Rule 23 requirement; (4) in making
         such determinations, a district judge should not assess any aspect of the
         merits unrelated to a Rule 23 requirement; and (5) a district judge has
         ample discretion to circumscribe both the extent of discovery concerning
         Rule 23 requirements and the extent of a hearing to determine whether such
         requirements are met in order to assure that a class certification motion
         does not become a pretext for a partial trial of the merits.

  In re Initial Pub. Offering Sec. Litig., 471 F.3d at 41.


         In light of these conclusions, this report does not address the remaining
         1

  elements of Rule 23(a) or the requirements of Rule 23(b)(3).


                                                6
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 7 of 21 PageID #: 3039




         Under Rule 23(a), plaintiffs must demonstrate that:

         (1) the class is so numerous that joinder of all members is impracticable;

         (2) there are questions of law or fact common to the class;

         (3) the claims or defenses of the representative parties are typical of the
         claims or defenses of the class; and

         (4) the representative parties will fairly and adequately protect the interests
         of the class.

  Fed. R. Civ. P. 23(a). These requirements are referred to as numerosity, commonality,

  typicality, and adequacy. In addition, Rule 23(a) has been held in this Circuit to contain

  an implicit requirement of “ascertainability.” In re Petrobras Sec., 862 F.3d 250, 269

  (2d Cir. 2017) (“The ascertainability doctrine that governs in this Circuit requires only

  that a class be defined using objective criteria that establish a membership with definite

  boundaries.”). Plaintiffs must satisfy each of these requirements by a preponderance of

  the evidence. Teamsters Loc. 445 Freight Div. Pension Fund v. Bombardier Inc., 546

  F.3d 196, 202 (2d Cir. 2008); Novella v. Westchester County, 661 F.3d 128, 148–49 (2d

  Cir. 2011). Here, the class does not satisfy either the numerosity or commonality

  requirement, and therefore class certification should be denied.

                                          Numerosity

         Rule 23(a)(1) requires that the prospective class be so numerous that joinder is

  “impracticable.” “Impracticability does not mean impossibility of joinder, but refers to

  the difficulty or inconvenience of joinder.” In re Indep. Energy Holdings PLC Sec.

  Litig., 210 F.R.D. 476, 479 (S.D.N.Y. 2002); see also Robidoux v. Celani, 987 F.2d 931,

  935 (2d Cir. 1993) (“Impracticable does not mean impossible.”).

         Although “numerosity is generally presumed when the prospective class consists

  of 40 members or more,” Alcantara v. CNA Mgmt., Inc., 264 F.R.D. 61, 64 (S.D.N.Y.


                                               7
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 8 of 21 PageID #: 3040




  2009), “[t]here is no ‘magic number’ which automatically determines whether or not the

  numerosity requirement is met. A court must use its discretion to decide the issue on

  the basis of the circumstances of each case,” Ewh v. Monarch Wine Co., 73 F.R.D. 131,

  133 (E.D.N.Y. 1977). See also 7A Charles Alan Wright & Arthur R. Miller, Federal

  Practice and Procedure § 1762 (3d ed. 2020) (“[T]here is no definite standard as to

  what size class satisfies Rule 23(a)(1).”); Robidoux, 987 F.2d at 936 (“Determination of

  practicability depends on all the circumstances surrounding a case, not on mere

  numbers.”).

         [C]ourts have not allowed a class action to be brought even when there were
         twenty-nine, thirty-nine, fifty to one hundred, or even three hundred and
         fifty potential members. . . . A variety of factors, including the nature of the
         action, the size of the individual claims, and the location of the members of
         the class or the property that is the subject matter of the dispute may
         contribute to the court’s decision under Rule 23(a)(1) in a given case.

  7A Wright & Miller § 1762.

         [T]he Second Circuit lists the following other considerations for finding
         numerosity: “judicial economy arising from the avoidance of a multiplicity
         of actions, geographic dispersion of class members, financial resources of
         class members, the ability of claimants to institute individual suits, and
         requests for prospective injunctive relief which would involve future class
         members.”

  In re PE Corp. Sec. Litig., 228 F.R.D. 102, 107 (D. Conn. 2005) (quoting Robidoux, 987

  F.2d at 936). Additionally, “[k]nowledge of names and existence of members has been

  called the ‘most important’ factor [in establishing numerosity], precisely because it

  renders joinder practicable.” Forde v. Waterman S.S. Corp., No. 12-CV-3396, 2013 WL

  5309453, at *6 (S.D.N.Y. Sept. 18, 2013) (quoting Primavera Familienstiftung v. Askin,

  178 F.R.D. 405, 410–11 (S.D.N.Y. 1998)).

         Here, Plaintiffs have not met their burden of establishing numerosity for the

  putative class. Plaintiffs rely exclusively on the fact that the class is composed of 49


                                                8
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 9 of 21 PageID #: 3041




  members to argue that numerosity has been met. (Pls.’ Mem. at 8). But the size of the

  class is just one of many factors the Court must consider, and here, the size of the class

  alone is insufficient to justify a class action and demonstrate that joinder is impractical.

         Plaintiffs are geographically concentrated, and their names and whereabouts are

  known. The putative class members all worked out of New York offices pursuant to the

  MSA between TFSB and Douglas Elliman. (Id. at 2, 4; Pls.’ Husarsky Dep. at 41:11–

  42:03). The “most important factor”—contact information for class members—weighs

  entirely against a class action: unlike in many large class actions, Plaintiffs’ counsel has

  a list of all 49 loan officers with their full names, dates of hire and termination,

  addresses, and phone numbers. (See Distribution List dated July 18, 2019, attached as

  Ex. 2 to Reilly Decl., Dkt. No. 152, at 1). According to this list all class members reside in

  the tristate area in either New York, New Jersey, or Connecticut. (Id.). Indeed, 25 of the

  49 class members have already filed consents to join the action, (Pls.’ Mem. at 4),

  pursuant to the collective action. And in so doing, they are already parties in the case.

  See Sandoz v. Cingular Wireless LLC, 553 F.3d 913, 915 (5th Cir. 2008) (“FLSA allows

  an employee to bring a claim on behalf of other similarly-situated employees, [and] the

  other employees do not become plaintiffs in the action unless and until they consent in

  writing.”); Marichal v. Attending Home Care Servs., LLC, 432 F. Supp. 3d 271, 278

  (E.D.N.Y. 2020) (“[E]very plaintiff who opts in to a collective action has party status.”

  (quoting 7B Wright & Miller § 1807)). They are therefore already part of the case and




                                                9
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 10 of 21 PageID #: 3042




   can assert any claim made by any of the original named plaintiffs, including NYLL

   claims.2

          The Court sees no practical reason why Plaintiffs’ counsel cannot join the other

   24 members of the putative class. There is no evidence that the size of the putative class

   members’ claims or their financial ability prohibits them from bringing their own suits.

   Accordingly, the Court finds that joinder is not impracticable and numerosity has not

   been satisfied. See, e.g., Primavera, 178 F.R.D. at 411–12 (denying class of 38 to 40

   potential plaintiffs where the identity and whereabouts of all potential class members

   were known such that plaintiffs could easily contact potential litigants and propose

   joinder to their actions); Deen v. New Sch. Univ., No. 05-CV-7174, 2008 WL 331366, at

   *3–5 (S.D.N.Y. Feb. 4, 2008) (denying proposed class of 110 members where Plaintiffs

   provided insufficient evidence to show that the proposed class was geographically

   dispersed and lacked the financial resources to join the suit or were otherwise incapable

   of bringing individual suits); Moore v. Trippe, 743 F. Supp. 201, 211–12 (S.D.N.Y. 1990)

   (denying proposed class of 54 members where all members had been identified and all

   lived in the metropolitan New York area, albeit in different states).




          2  The statute of limitations periods for these claims and any plaintiffs who joined
   would have been tolled during the pendency of the class action (i.e., from the filing of
   the complaint containing putative class claims until this decision recommending denial
   becomes final) pursuant to American Pipe. McCabe v. Lifetime Ent. Servs., LLC, No.
   17-CV-908, 2018 WL 1521860, at *6 (E.D.N.Y. Jan. 4, 2018) (“[W]hen a named plaintiff
   files a class action, the statute of limitations period is tolled for the individual claims of
   each of the other class members. That tolling extends until ‘class action status [has
   been] denied.’” (quoting Am. Pipe & Constr. Co. v. Utah, 414 U.S. 538, 554 (1974))),
   report and recommendation adopted, 2018 U.S. Dist. LEXIS 51077 (Mar. 26, 2018),
   aff’d, 761 F. App’x 38 (2d Cir. 2019).


                                                 10
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 11 of 21 PageID #: 3043




                                            Commonality

          Commonality exists if plaintiffs’ claims share a common question of law or fact.

   Fed. R. Civ. P. 23(a)(2). This requires the “plaintiff to demonstrate that the class

   members ‘have suffered the same injury,’” Wal-Mart, 564 U.S. at 350 (quoting Gen.

   Tele. Co. v. Falcon, 457 U.S. 147, 157 (1982)), not “merely that they have all suffered a

   violation of the same provision of law,” id. (noting that the language of Rule 23(a)(2)

   “easy to misread, since any competently crafted class complaint literally raises common

   questions” (quotations and alteration omitted)). That is,

          [i]t asks not simply whether there are questions of law or fact common to
          the class, but whether a class action is capable of “generat[ing] common
          answers apt to drive the resolution of the litigation.” . . . [T]here must be “a
          common contention . . . of such a nature . . . that determination of its truth
          or falsity will resolve an issue that is central to the validity of each one of the
          claims in one stroke.”

   Jackson v. Bloomberg, L.P., 298 F.R.D. 152, 162 (S.D.N.Y. 2014) (second, third, fifth,

   and sixth alterations in original) (quoting Wal-Mart, 564 U.S. at 350); Marcus v. AXA

   Advisors, LLC, 307 F.R.D. 83, 96 (E.D.N.Y. 2015) (“What matters to class

   certification . . . is not the raising of common ‘questions’ . . . but, rather the capacity of a

   classwide proceeding to generate common answers apt to drive the resolution of the

   litigation.” (alterations in original) (quoting Wal-Mart, 564 U.S. at 350)); see also Jacob

   v. Duane Reade, Inc., 289 F.R.D. 408, 414–15 (S.D.N.Y. 2013) (“[T]he commonality

   question before this Court at the class certification stage is whether the record evidence

   demonstrates a likelihood that common answers will be determined via a class action

   approach, or conversely, whether differences among . . . [plaintiffs] will necessarily

   generate individualized, rather than common, determinations as this litigation moves

   forward.”). Ultimately, in deciding whether commonality exists, “the issue becomes



                                                  11
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 12 of 21 PageID #: 3044




   whether dissimilarities between the claims may impede a common resolution.” 7A

   Wright & Miller § 1763.

          “Because Rule 23 requires a court to make determinations relating to the ‘claims

   or defenses’ of the parties, it is necessary to specify just what those claims and defenses

   are.” Damassia v. Duane Reade, Inc., 250 F.R.D. 152, 155 (S.D.N.Y. 2008). Here,

   Plaintiff’s motion seeks certification of a class of 49 loan officers. Plaintiffs’ main

   contention is that loan officers were wrongfully classified as exempt “outsides salesmen”

   under the NYLL and that, because of this wrongful classification, they did not receive

   minimum hourly wages or overtime pay. (Pls’ Mem. at 6; Am. Compl. ¶¶ 95–102, 107–

   10). Instead, the loan officers were only paid when the loan they worked on was closed

   and funded. (Pls.’ Mem. at 6). If the loan did not close, they were not paid at all. (Id.).

   Defendants’ defense is that determination as to whether class members were properly

   classified as outside salespersons cannot be determined through common inquiries and

   require individualized determinations. (Defs.’ Resp. at 1).

          Under the NYLL, employers must pay all employees minimum wage and

   overtime pay at a rate one and one-half times their regular rate of pay. N.Y. Lab. Law

   § 650, et seq.; N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.2. However, an individual is

   not an “employee” under the NYLL if he or she is an “outside salesperson.” N.Y. Lab.

   Law § 651(5); N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.14(a), (c)(5). An outside

   salesperson is “an individual who is customarily and predominantly engaged away from

   the premises of the employer, and not at any fixed site and location, for the purpose of:

   (i) making sales; (ii) selling and delivering articles or goods; or (iii) obtaining orders or

   contracts for service or for the use of facilities.” N.Y. Comp. Codes R. & Regs. tit. 12,

   § 142-2.14(c)(5). Outside salespersons, by virtue of not being employees, are not


                                                 12
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 13 of 21 PageID #: 3045




   entitled to NYLL minimum and overtime wage protections. Id.; Marcus, 307 F.R.D. at

   94 (“Because New York’s overtime provision applies only to employees, outside

   salespersons are not eligible for overtime.”). Indeed, “[t]he outside salesman

   ‘exemption is premised on the belief that exempt employees typically earn[ ] salaries

   well above the minimum wage and enjoy[ ] other benefits that set them apart from the

   nonexempt workers entitled to overtime pay.’” Torrenegra v. Grameen Am., Inc., No.

   15-CV-3153, 2017 WL 1401291, at *8 (E.D.N.Y. Apr. 19, 2017) (alterations in original)

   (quoting Christopher v. SmithKline Beecham Corp., 567 U.S. 142, 166 (2012)).

          In determining whether the NYLL “outside salesperson” exclusion applies, courts

   apply the “Outside Sales Exemption” from FLSA. Cangelosi v. Gabriel Bros., No. 15-

   CV-3736, 2015 WL 6107730, at *2 (S.D.N.Y. Oct. 15, 2015) (applying federal definition

   of “outside salesman” to overtime and minimum wage claims under the NYLL); Marcus,

   307 F.R.D. at 94–95 (finding that the NYLL “away from the office” requirement follows

   the federal definition); Gold v. N.Y. Life Ins. Co., No. 09-CV-3210, 2011 WL 2421281, at

   *3 (S.D.N.Y. May 19, 2011) (stating that NYLL is “defined and applied in the same

   manner” as FLSA and applying the federal definition of “outside salesmen” to NYLL).

          An outside salesperson under FLSA is a person who is “customarily and regularly

   engaged ‘away from the employer’s place or places of business.’” 29 C.F.R. §§ 541.502,

   541.500(a)(2) (“The term ‘employee employed in the capacity of outside salesman’ . . .

   shall mean any employee . . . [w]ho is customarily and regularly engaged away from the

   employer’s place or places of business in performing such primary duty.”). In turn, an

   employer’s place of business is “any fixed site, whether home or office, used by a

   salesperson as a headquarters or for telephonic solicitation of sales.” Id. § 541.502.

   “Thus, any fixed site, whether home or office, used by a salesperson as a headquarters or


                                               13
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 14 of 21 PageID #: 3046




   for telephonic solicitation of sales is considered one of the employer’s places of business,

   even though the employer is not in any formal sense the owner or tenant of the

   property.” Id.

          The parties do not dispute that there is a common question for all 49 class

   members—namely, whether they were properly classified as outside salespersons,

   instead of employees, and thereby not entitled to overtime or minimum wages.

          This alone, however, is insufficient to satisfy the commonality requirement,

   because it does not demonstrate that liability can be resolved through common facts

   across all class members as opposed to individualized inquiries about each potential

   class member’s status. Callari v. Blackman Plumbing Supply, Inc., 307 F.R.D. 67, 76

   (E.D.N.Y. 2015) (“The presence of common questions is not sufficient to satisfy

   commonality.”); cf. Cuevas v. Citizens Fin. Grp., Inc., 526 F. App’x 19, 21 (2d Cir. 2013)

   (“[A]s Citizens points out, many of the declarations submitted to the district court—from

   ABMs [Assistant Branch Managers], bank managers, regional managers, and others—if

   credited, suggested that the ABM's primary duties varied in respects material to whether

   they were exempt or non-exempt employees. These factual disputes are relevant to the

   determination whether Cuevas has presented a claim that is capable of class-wide

   resolution, and, to the extent they are material, must be resolved before a Rule 23(a)

   determination may be made.”); Velasquez v. Digit. Page, Inc., 303 F.R.D. 435, 442

   (E.D.N.Y. 2014) (“[C]ertification in exemption cases may be appropriate in cases ‘where

   company wide documents and policies tended to show that plaintiffs’ jobs were similar

   in ways material to the establishment of exemption criteria,’ but not where there are

   outstanding factual issues on whether the individual plaintiffs were exempt.” (quoting

   Cuevas, 526 F. App’x at 22) (internal quotation marks omitted)).


                                                14
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 15 of 21 PageID #: 3047




          Indeed, the parties dispute whether this legal question can be answered by a

   “common answer” based on facts generally applicable to the entire class. Defendants

   contend that because the “outside salesperson” exclusion turns on whether the loan

   officers were “customarily and regularly engaged away from the employer’s place or

   places of business,” resolution would require an individualized and fact-intensive

   analysis of for each and every loan officer. (Defs.’ Resp. at 10–11). There were no

   uniform, company- or office-wide requirements or policy on how loan officers must

   spend their time, and class members each had different supervisors who imposed

   different requirements and expectations of time spent in and out of the office. (Id. at

   16–17). Many loan officers had complete autonomy on determining their work

   schedules—whether they worked in or out of the office—and had the concomitant ability

   to source business either from real estate agents (inside the office) or independent from

   agents; it is impossible to certify a class. (Id.). Plaintiffs, on the other hand, argue

   discovery demonstrated that loan officers spent most of their time at the Douglas

   Elliman office or the TFSB office (Pls.’ Reply at 4–5) and that this provides a “common

   answer” as to whether class members were outside salespersons.

          The key factual circumstances on which the outside salesperson status turns

   appear to differ from class member to class member, and therefore, certification is

   inappropriate. To be sure, there is evidence in the record of certain common practices

   for loan officers. The President of the MSA Division testified that loan offers were

   encouraged to spend as much time as possible at either Douglas Elliman or TFSB. (Pls.’

   Watanasuparp Dep. at 48:23–49:03). Watanasuparp also testified that they were

   required to be at the Douglas Elliman offices at least three days a week. (Id. at

   45:16–:19). Fourteen loan officers testified that they spent a large portion of their days


                                                 15
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 16 of 21 PageID #: 3048




   at either TFSB or Douglas Elliman. (See, e.g., Dep. of Nancy Cleary dated Apr. 26, 2018

   (“Pls.’ Cleary Dep.”), attached as Ex. 11 to Pls.’ Reilly Decl., Dkt. No. 152, at 31:09–:10 (“I

   have to spend as much time as I can in those offices.”); Decl. of Lisa White dated Aug.

   26, 2019, attached as Ex. 10 to Reilly Decl., Dkt. No. 152, ¶ 6 (“During my employment

   with TFSB, I performed all of my work at the Douglas Elliman offices with the exception

   of Sunday, when I worked a few hours from a home office.”)).

          However, whether the salesperson exclusion applies, that is, whether a plaintiff

   “customarily and regularly engaged away from the employer’s place or places of

   business,” does not turn solely on the time spent in or out of the office. “[T]he phrase

   ‘customarily and regularly’ [under FLSA] is not a majority of the time test. . . . Rather,

   the pertinent inquiry is whether the employee performs tasks critical to the sales process

   away from the office on a greater than occasional basis.” Hantz v. Prospect Mortg.,

   LLC, 11 F. Supp. 3d 612, 620 (E.D. Va. 2014) (collecting cases) (relying, in part, on a U.S.

   Department of Labor opinion, which noted that “there is no suggestion . . . that work

   performed customarily or regularly must occupy any given percentage of an employee’s

   working hours”). The “frequency . . . must be greater than occasional but which, of

   course, may be less than constant. Tasks or work performed ‘customarily and regularly’

   includes work normally and recurrently performed every workweek; it does not include

   isolated or one-time tasks.” 29 C.F.R. § 541.701. An employee can qualify for the

   outside salesperson exemption even if he or she spends just “one or two hours a day, one

   or two times a week” away from the employer’s premises. U.S. Dep’t of Labor, Wage &

   Hour Div., Opinion Letter at 1, 4 (Jan. 25, 2007); accord Taylor v. Waddell & Reed,

   Inc., No. 09-CV-2909, 2012 WL 10669, at *3 (S.D. Cal. Jan. 3, 2012); see, e.g., Lint v.

   Northwestern Mut. Life Ins. Co., No. 09-CV-1373, 2010 WL 4809604, at *3 (S.D. Cal.


                                                 16
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 17 of 21 PageID #: 3049




   Nov. 19, 2010) (finding that spending 10 to 20% of the time outside of the office engaged

   in sales activity is sufficient to qualify for outside salesperson status). And “the fact that

   an employee performs significant work inside the office does not bar the exemption”

   because an “employee is properly classified as an outside sales employee if the activities

   occurring outside of the office are critical to the sales process and occur on a consistent

   basis.” Hantz, 11 F. Supp. 3d at 620 (quotations omitted); Marcus, 307 F.R.D. at 94–95

   (rejecting an interpretation of the NYLL that “customarily and predominantly” means

   that employees must be away from office 50% of the time to qualify as an outside

   salesperson).

          In other words, that most, if not all, class members were required to spend a

   certain number of days at Defendants’ offices or a “large portion” of days at Defendants’

   offices is not dispositive of outside salesperson status. Instead, what the loan officers

   did and whether they performed critical tasks related to a mortgage transaction at the

   office or outside, as well as the relative amount of time spent in each location, determine

   whether the loan officer is an outside salesperson.

          The parties appear to agree that a loan officer’s tasks involve client cultivation

   and the closing of a particular loan. (Defs.’ Resp. at 6–7; Pls.’ Mem. at 5). How a

   particular loan officer cultivated clients varied from officer to officer and office to

   office—and this necessarily affected how the officer spent his or her time. Some loan

   officers testified that they received almost all of their clients from Douglas Elliman

   affiliates and therefore were expected to be there all the time. (Pls.’ Cleary Dep. at

   31:09–:13 (“I have to spend as much time as I can in those offices. . . . Because I have to

   be in [the realtors’] face all the time.”), 33:05–:08 (“Q: [I]n order to make money, it is

   important to you to spend as much time as possible at the Douglas Elliman offices? A:


                                                 17
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 18 of 21 PageID #: 3050




   Yes.”)). Others stated that they got most of their clients from sources outside of Douglas

   Elliman and thus did not need to spend as much time at the offices. (Dep. of Irina

   Pashinsky Dep. dated Apr. 24, 2019 (“Defs.’ Pashinsky Dep.”), attached as Ex. H to

   Defs.’ Resp., Dkt. No. 154, at 10:04–:06 (“[M]ore than fifty percent deals [of my] came,

   and . . . still come, from my own old connections.”), 9:03–:05 (“So I don’t need to go

   anywhere. I could sit home and people call me and I could write the deals.”)).

          Each supervisor had different expectations about how a loan officer was to

   generate new business, and this affected how the employee spent his or her time (Defs.’

   Lefkowitz Dep. at 28:25–29:08 (“[E]ach manager had a different mentality as far as

   what they were looking for from a loan officer’s presence, some were looking for more

   constant presence. Some were more interested in the business that was done out of the

   office and it wasn’t as much of a requirement for the loan officer to be present.”)). As

   such, some supervisors required loan officers to be at the Douglas Elliman office two to

   three times a week at a minimum with one day at the TFSB office, while others

   apparently imposed no such requirements.3 (Compare Pls.’ Watanasuparp Dep. at

   48:9–:12 (“Q: And did you impress upon these loan officers to work out of [the Douglas

   Elliman] locations at least three days a week and possibly more? A: Yeah.”), and Defs.’

   Drew Dep. 37:3–:4 (“I expected him to go at least three days a week. That was the

   minimum.”), 37:13–:14 (“Q: So you say one day for working at the [TFSB] Babylon

   office; is that correct? A: Yes.”), 38:4–:11 (“I would want them to have at least a

   minimum of five hours in [the Douglas Elliman] office . . . [but] I didn’t want a loan


          3 Plaintiffs were supervised by Douglas Elliman managers. (Defs.’ Lefkowitz Dep.
   at 28:16–:21 (“Q: But was there an expectation from the Douglas Elliman manager at
   these locations that there would be a loan officer present working at the location for at
   least a majority of the day? A: Some yes, some no.”)).


                                               18
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 19 of 21 PageID #: 3051




   officer sitting there if nobody else was there, it wasn’t productive.”), with Defs.’

   Lefkowitz Dep. 17:21–:24 (“Q: And were loan officers required to work, as far as you

   know, work out of Douglas Elliman’s offices on a daily basis? A: No.”), 29:05–:08

   (“Some were more interested in the business that was done out of the office and it

   wasn’t as much of a requirement for the loan officer to be present.”), and Defs.’ Drew

   Dep. at 70:13–:22 (“[S]ometimes just the mere presence doesn’t get you the business,

   you have to take it a step further , . . . you need to not just sit at a desk and stare at the

   wall, you need to get up and walk around or meet realtors at the open houses . . .

   because in many cases just merely sitting there wasn’t going to get you there.”)).

          When it came to meeting a client, loan officers varied in where and how they

   conducted these tasks. Some loan officers testified that they met clients in the offices,

   whereas others said they sometimes met clients elsewhere, including at their homes, or

   at an open house. (Compare Pls.’ Chen Dep. at 46:15–:17 (“Did [face-to-face meetings

   with clients] ever happen in any place other than The Federal Savings Bank office or the

   Douglas Elliman office? A: No.”), with Defs.’ Pashinsky Dep. at 48:21–:22 (“Some

   clients were coming to my house.”), and Dep. of Glenn Mack dated Aug. 20, 2015,

   attached as Ex. 15 to Pls.’ Mot., Dkt. No. 152, at 78:12–:25 (stating that he attended open

   houses with real estate brokers as well as closings for all of his clients); Dep. of Glenn

   Mack dated Aug. 20, 2015, attached as Ex. K to Defs.’ Resp., Dkt. No. 154, at 24:04–:05

   (stating that he would attend open houses one to twice a week, a few hours a day)).

          As a result, to determine whether a particular loan officer was an outside

   salesperson, the Court would have to conduct a detailed, individualized inquiry. Marcus

   v. AXA Advisors, LLC is instructive. In Marcus, plaintiffs who worked across eleven

   offices in New York, sought to certify a class of former investment advisors who they


                                                  19
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 20 of 21 PageID #: 3052




   alleged were misclassified as independent contractors and outside salesmen. 307 F.R.D.

   at 87, 90–91. As to the class members classified as outside salespersons, because there

   was “substantial variation” with respect to “the amount of time they spent outside of the

   office in sales meetings;” with a “great deal of flexibility” and “varying approaches to

   conducting sales meetings,” including where meetings were held; the Court concluded

   plaintiffs could not satisfy the commonality requirement: “a putative class member's

   eligibility for inclusion in the class would be based on a myriad of individualized

   determinations about the agent’s sales activity.” Id. at 98–99

          Similarly, here, to determine whether Plaintiffs were improperly classified as

   outside salespersons, the Court would have to understand the nature of their clients—

   whether they were preexisting or not, whether they were developed in office or

   elsewhere—along with each putative officer’s work habits—their supervisor’s

   expectations and policies, which affected the amount of actual time spent in or out of the

   office; in addition to the breakdown of actual hours worked and the location of that

   work. The need for such an individualized factual determination for each class member

   means that the common legal question—whether an officer was an outside salesperson—

   does not have an easy and “common answer.” Thus, the Court finds that individualized

   inquiries predominant in the instant case and as such, Plaintiffs have not met their

   burden of establishing that class certification is appropriate. See, e.g., In re Wells Fargo

   Home Mortg. Overtime Pay Litig., 571 F.3d 953, 956, 959 (9th Cir. 2009) (reversing

   order certifying class of loan officers because evidence of a “uniform exemption policy”

   as outside salesmen was insufficient—individual inquiries into where individual

   employees actually spent their time would be necessary); Tracy v. NVR, Inc., 293 F.R.D.

   395, 400 (W.D.N.Y. 2013) (“Because the plaintiffs’ claims pertain to different SMRs in


                                               20
Case 2:14-cv-06657-WFK-SJB Document 163 Filed 08/12/20 Page 21 of 21 PageID #: 3053




   different locations, under different managers, who performed duties outside of their

   offices to varying degrees and in different ways, the plaintiffs’ claims—as well as any

   determinations to be made concerning damages—are too highly individualized to form

   the basis for a class action.”); cf. Anderson v. NVR, Inc., 300 F.R.D. 116, 119 (W.D.N.Y.

   2014) (denying collective certifications because determination as to whether each

   plaintiff was “customarily and regularly” engaged away from the employer’s place of

   business involves individual inquiries, the results of which will vary depending on

   supervisor, location, and performance expectation).

                                         CONCLUSION

          For the reasons explained above, it is respectfully recommended that the motion

   for class certification be denied.

          Any objections to the Report and Recommendation above must be filed with the

   Clerk of the Court within 14 days of receipt of this report. Failure to file objections

   within the specified time waives the right to appeal any judgment or order entered by

   the District Court in reliance on this Report and Recommendation. See 28 U.S.C.

   § 636(b)(1); Fed. R. Civ. P. 72(b)(2). Failure to file timely objections may waive the right

   to appeal the District Court’s order. See Caidor v. Onondaga County, 517 F.3d 601, 604

   (2d Cir. 2008) (“[F]ailure to object timely to a magistrate [judge’s] report operates as a

   waiver of any further judicial review of the magistrate [judge’s] decision.”).



                                              SO ORDERED.

                                              /s/ Sanket J. Bulsara August 12, 2020
                                              SANKET J. BULSARA
                                              United States Magistrate Judge

   Brooklyn, New York


                                                21
